Citation Nr: 1429799	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right foot plantar scar residuals, to include entitlement to a separate compensable disability evaluation for right foot nerve damage to include peripheral neuropathy.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1975 to May 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied a compensable disability evaluation for the Veteran's right foot plantar scar residuals.  In September 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2009, the RO increased the evaluation for the Veteran's right foot plantar scar residuals from noncompensable to 10 percent and effectuated the award as of July 23, 2009.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2010, the RO denied a TDIU.  In September 2012, the RO denied service connection for both a neck disorder and a right shoulder.  In May 2013, the Board, in pertinent part, increased the evaluation for the Veteran's right foot plantar scar residuals from noncompensable to 10 percent for the period prior to July 23, 2009, and denied an evaluation in excess of 10 percent for that disability for the period on and after July 23, 2009.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2013, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the May 2013 Board decision which denied an evaluation in excess of 10 percent for the Veteran's right foot plantar scar residuals; and remanded the Veteran's appeal to the Board.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In August 2010, the RO denied a TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In July 2013, the Veteran submitted an application to reopen his claim of entitlement to service connection for a right knee disorder. The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action. 38 C.F.R. § 19.9(b) (2013).  


REMAND

In his April 2013 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested videoconference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge and provide the Veteran with an appropriate written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

